       Case 1-18-42802-nhl            Doc 23       Filed 10/14/18    Entered 10/16/18 08:21:50




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                              Chapter 11

Northfield 30 Corp.,                                                Case No. 18-42802-nhl

                           Debtor.
------------------------------------------------------------x

                           ORDER TO SHOW CAUSE FOR CONTEMPT

        WHEREAS, on May 15, 2018, Northfield 30 Corp. (the “Debtor”) filed a voluntary petition

under chapter 11 of the Bankruptcy Code; and

        WHEREAS, on August 22, 2018, a status conference was held at which appeared

Christopher Oliver (Counsel to JDP Mortgage LLC), Nazar Khodorovsky (U.S. Trustee), and there

was no appearance on behalf of the Debtor, and the record of which was so-ordered; and

        WHEREAS, on August 27, 2018, the Court issued an Order directing Debtor, by its

principal, to appear at the adjourned hearing on September 27, 2018 (the “August 27 Order”); and

        WHEREAS, on September 27, 2018, an adjourned status conference was held at which

appeared Jonathan TenBrink (Of Counsel to JDP Mortgage), Nazar Khodorovsky (U.S. Trustee),

and Eric H. Horn (Outgoing Counsel to Debtor), and at which Debtor’s principal failed to appear

in violation of the August 27 Order;

        NOW, THEREFORE, upon the record of this entire case, which is incorporated herein by

reference, it is hereby
      Case 1-18-42802-nhl        Doc 23     Filed 10/14/18   Entered 10/16/18 08:21:50




       ORDERED, that the Debtor’s principal, Ilan Avitsedek, shall personally appear and

show cause before the Honorable Nancy Hershey Lord on December 20, 2018 at 11:00 a.m., at

the United States Bankruptcy Court, Eastern District of New York, 271-C Cadman Plaza East,

Courtroom 3577, Brooklyn, New York 11201, as to why he should not be held in contempt for his

failure to comply with this Court’s August 27, 2018 Order, and his continued failure to appear

before this Court in proper prosecution of this case.




                                                             ____________________________
 Dated: October 14, 2018                                          Nancy Hershey Lord
        Brooklyn, New York                                   United States Bankruptcy Judge
      Case 1-18-42802-nhl      Doc 23      Filed 10/14/18   Entered 10/16/18 08:21:50




TO:

Ilan Avitsedek
230 Tompkins Ave
Brooklyn, NY 11216

Northfield 30 Corp.
230 Tompkins Ave
Brooklyn, NY 11216

Eric H Horn
Vogel Bach & Horn, LLP
30 Broad Street
14th Floor
New York, NY 10004

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
